DETAILED ACTION
This office action is in response to the amendment filed February 18, 2022 in which claims 1-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 26-36 are allowed over the prior art under 35 USC 102 and 35 US 103, however claims 3 and 26-36 are subject to the rejection under 35 USC 112(b) (see below).  Examiner further respectfully notes that substantive amendments to claims 3 and/or 26-36 other than to address the rejection under 35 USC 112(b), e.g. to broaden the scope of the clam(s), may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn for no specified reason.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that upon further consideration, the drawings are no longer objected to for the reasoning detailed in the prior office action.  However, the drawings now stand objected to on an updated basis (see below).  The objection is maintained.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Objection to the claims should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the claims overcome many of the bases of objection detailed in the prior office action, independent claims 1-3 along with various cited dependent claims remain objected to (see below). 

Applicant’s Fourth Argument:  Rejection of claims 1-36 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that while current amendments to the claims overcome many of the bases of rejection under 35 USC 112(b) detailed in the prior see below).  Because claims 1-36 are now rejected under 35 USC 112(b) under updated bases, this office action is a 2nd Non-Final Office Action.

Drawings
The drawings are objected to because Figure 2 depicts “notch ENT” as a solid line (see Figure 2).  However, according to the specification, “connection point S is intended to cover at least or partially notch ENT” (see para. 0095).  As such, because notch ENT as depicted in Figure 2 is disposed under “connection point S,” notch ENT should be depicted as a dotted line rather than a solid line.  Examiner asserts that if Applicant amended Figure 2 to depicted notch ENT as a dotted line (and introduced no additional changes), this would not constitute new matter under 35 USC 112(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the closed state” on line 10.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a closed state.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the open state” on line 11.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an open state.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the breaking member” on line 24.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one breaking member.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the breaking member” on line 33.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the at least one breaking member.”
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “the closed state” on line 10.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a closed state.”
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “the open state” on line 11.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an open state.”
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “the closed state” on line 10.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a closed state.”
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “the open state” on line 11.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “an open state.”
Claim 3 is objected to because of the following informalities:  Claim 3 includes the typographical error “the first zip” on line 32, which should be amended to recite “the first zip closure.”
Claim 3 is objected to because of the following informalities:  Examiner respectfully suggests that lines 3, 4, 11, 18, 24, 29, 32, 35, and 39 be amended to end in semicolons rather than commas and that line 25 be amended to end in a colon.
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitations “a crotch area” and “a lower abdomen area.”  However, for purposes of proper antecedent basis, these limitations should be amended to recite “the crotch area” and “the lower abdomen area,” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the [at least one] breaking member formed by the slider, which is configured to break the at least one connection point by lowering the slider along the at least one connection point and along the first side and the second side.”  This subject matter is not described in the specification in such a way as to reasonably convey that the inventor had possessed of the claimed invention at the time of filing because it is unclear how the breaking member breaks the connection point.  The specification indicates that “the breaking member being formed by the slider, whose descent along the connection point makes it possible to break the connection point” (see pg. 4, lines 27-28), and further that “[t]o open covering worksuit 1, the individual lowers the slider CU of the closure FG1 to pass it on connection point S, which breaks the connection point S” (see pg. 15, lines 23-24).  Again, neither of these disclosures provides sufficient detail for the functioning of the breaking of connection point S.  For example, is connection point S made from a material such as a paper product or an easily tearable fabric?  Is breaking member LA / slider CU a standard zipper slider or does it have additional structural element(s) that contribute to the breaking of connection point S?  The specification further indicates that “[t]o open the zip closure FG1, slider CU is moved in the opening direction S20 reverse to the closing direction S10 along strip BA11 or BA12, which has the effect of separating teeth20 D1, D2” (see pg. 11, lines 18-20).  When slider CU is pulled by user in opening direction S20, it would separate teeth D1 and D2 from the corresponding teeth of the mating set of teeth of the other zipper strip in a left-to-right direction as depicted in Figure 2, as is the standard operation of a zipper fastener.  Passing slider CU in the opening direction S20 would not however separate tooth D1 from D2 in a vertical direction as depicted in Figure 2 to break connection point S.  As depicted in Figure 2, it appears that when slider CU is moved in opening direction S20, it would merely pass next to connection point S without disturbing connection point S.  There simply is insufficient information in the specification and drawings to adequately explain the functioning of the cited limitation in claim 1.  While Applicant is invited to clarify the functionality of breaking member LA / slider CU breaking connection point S in the embodiment depicted in Figures 1-2, Examiner respectfully expresses doubts as to whether this can be accomplished without introducing new matter under 35 USC 112(a).
Claim 2 recites the limitation “at least one breaking member … to allow breaking the first connection point and the second connection point by pulling on the tab, separating the two second strips from each other along the second meshing line and separating the two third strips from each other along the third meshing line.”  While not quite as mysterious as the functionality of the cited limitation in claim 1, above, the cited subject matter in claim 2 is also not described in the specification in such a way as to reasonably convey that the inventor had possessed of the claimed invention at the time of filing.  Again, the exact nature of the material construction and functionality of connection points S1 and S2 is not understood.  The specification indicates that “the breaking member comprising a tab attached to the second strip and to the third strip close to each other and close to the first and second connection points, to allow breaking the first and second connection points by pulling on the tab, separating the two second strips from each other along the second meshing line and separating the two third strips from each other” (see pg. 5, lines 17-21) and further that “[t]ab LA is configured to induce, by pulling on tab LA, the breaking of the first and second connection points S1 and S2, the separation of the two seconds strips BA21 and BA22 from one another along the second meshing line LE2 and the separation of the two third strips BA31 and BA32 from one another along the third meshing line LE3” (see pg. 15, lines 13-17).  Although the pulling of tab LA is clear, it is unclear how pulling downward on tab LA would specifically break connections points S1 and S2 as they are disposed at an angle to the force that pulling tab LA would generate.  Again, without knowing more information (materials, structural elements, etc.) regarding connection points S1 and S2, it is not clear from the specification that inventor had possessed of the claimed invention at the time of filing.  As with the cited references in claim 1, above, while Applicant is invited to clarify the functionality of the invention in a reply to this office action, Examiner respectfully expresses doubts as to whether this can be accomplished without introducing new matter under 35 USC 112(a).
Examiner further notes that claim 3 (although subject to the claims objections, above, and rejection under 35 USC 112(b), below) is not rejected under 35 USC 112(a).  Examiner further respectfully suggests that, in view of the potential difficulty that Examiner envisions in Applicant overcoming rejections of claims 1 and 2 under 35 USC 112(a), Applicant may elect, in a reply to this office action, to cancel claims 1, 2, and 4-25 and refile claims directed to the embodiments in Figures 1-2 and Figures 3-4 in either divisional or continuation-in-part applications.  Such a strategy would could provide more timely patent protection for the embodiment in Figures 5-9, while patent protection for the embodiments in Figures 1-2 and Figures 3-4 is sought.  Examiner reiterates that this is merely a suggestion and that Applicant is welcome to continue pursuing claims 1, 2, and 4-14 in the current application.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 each recite the limitation “prescribed and dustproof in the closed state.”  This limitation is indefinite at least because it is unclear whether the strips are being recited as prescribed only in the closed state?  Or are the strips “prescribed” in both the open and closed states but the strips are dustproof only in the closed state?  It is further unclear what the term “prescribed” signifies in this particular context?  Examiner respectfully suggests that this rejection may be overcome by amending the claims to recite merely “dustproof in the closed state” without the term “prescribed,” which is not believed to further describe the invention in any meaningful way.
Claim 3 recites the limitation “two first left and right edges” on line 6.  This limitation renders the claim indefinite because it is unclear whether it is claiming 2 or 4 edges?  For purposes of examination, this limitation will be interpreted as “two first edges, a first left edge and a first right edge.”
Claim 19 recites the limitation “two free front and side tags.”  This limitation is indefinite because it is unclear how many tags are being recited?
Claim 29 recites the limitation “wherein the trunk part ends at atop with a dustproof collar.”  This limitation is indefinite at least because the meaning of “ends at atop” is not understood.  For purposes of examination, this limitation will be amended to recite “wherein the trunk part ends at a top end with a dustproof collar.”
Claim 30 recites the limitation “two free front and side tags.”  This limitation is indefinite because it is unclear how many tags are being recited?
Dependent claims are rejected at least for depending from a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732